MEMORANDUM OPINION

                                            No. 04-10-00365-CR

                                          IN RE Jason MIEARS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 9, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 3, 2010, relator Jason Miears filed a petition for writ of mandamus, complaining

of the trial court’s failure to conduct a hearing with regard to his April 28, 2010 motion to

dismiss his counsel. The court has considered relator’s petition for writ of mandamus and is of

the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a).



                                                        PER CURIAM
DO NOT PUBLISH




           1
          This proceeding arises out of Cause No. 2009-CR-6566, styled State of Texas v. Jason Miears, pending in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.